Breese, J. The memorandum on the note below the date and signatures, and made by the payee, is no part of the note. It is wholly meaningless — “ when due to draw fifteen per cent.” No one can say that fifteen per cent, per annum was reserved, even if it was shown the memorandum was placed there by the parties. There is no proof whatever that the memorandum was made at the time the note was made, or was signed by the parties as a part of the contract. The note is complete without it, and bears interest at ten per cent, from its date. There is no proof whatever of usury, none of a corrupt agreement to reserve more than ten per cent, on the indebtedness. The judgment for the interest as computed at ten per cent, is correct, and is affirmed. Judgment affirmed.